Concurring Opinion by
Mr. Chief Justice Bell:
While I concur in the result reached by the majority in this case, they have erred on the question of “jurisdiction.”
There are two types of jurisdiction — (1) jurisdiction over the parties and (2) jurisdiction over the subject matter. Vendetti v. Schuster, 418 Pa. 68, 208 A. 2d 864; Drummond v. Drummond, 414 Pa. 548, 200 A. 2d 887; Greensburg School District Appeal, 403 Pa. 243, 169 A. 2d 774; Dozor Agency v. Rosenberg, 403 Pa. 237, 169 A. 2d 771; Hauger v. Hauger, 376 Pa. 216, 101 A. 2d 632. The parties may always waive jurisdiction over the person, but may never waive or consent to jurisdiction over the subject matter where such jurisdiction does not exist. Moreover, the question of jurisdiction may be raised at any time either by the parties or by the Court sua sponte. Cases, supra.
It is clear that the Court of Common Pleas in Philadelphia County had (1) jurisdiction over the parties and (2) jurisdiction to entertain the sci. fa. proceedings and issue therein a writ of execution against the defendant in this ease.
The question of defendant’s liability for the tax was previously determined by the Department of Revenue and the taxpayer having failed to avail itself of any of its remedies, the determination of its tax liability became final and that issue cannot now be redetermined. Commonwealth v. Hitzelberger, 419 Pa. 354, 214 A. 2d 223. The lower Court clearly had jurisdiction of the sci. fa. proceeding, but it did not have the right or the power to relitigate the tax liability ques*446tion. For this reason I concur in the result reached by the majority.
Mr. Justice Eagen joins in this Concurring Opinion.